Exhibit 10.3


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: December 13, 2013
Original Conversion Price (subject to adjustment herein): $6.36


$___________


12% CONVERTIBLE DEBENTURE
DUE 2015


THIS 12% CONVERTIBLE DEBENTURE is one of a series of duly authorized and validly
issued 12% Convertible Debentures of InterCloud Systems, Inc., a Delaware
corporation, (the “Company”), having its principal place of business at 331
Newman Springs Road, Building 1, Suite 104, Red Bank, NJ 07701, designated as
its 12% Convertible Debenture due 2015 (this debenture, the “Debenture” and,
collectively with the other debentures of such series, the “Debentures”).


FOR VALUE RECEIVED, the Company promises to pay to __________ or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of $_________ on the eighteen month anniversary of the issue date
hereof (the “Maturity Date”) or such earlier date as this Debenture is required
or permitted to be repaid as provided hereunder, and to pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture in accordance with the provisions hereof.  This Debenture is
subject to the following additional provisions:
 
Section 1.          Definitions.  For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement and
(b) the following terms shall have the following meanings:
 
“Alternate Consideration” shall have the meaning set forth in Section 5(e).
 
 
 

--------------------------------------------------------------------------------

 
 
“Amortization Amount” means (i) with respect to any Amortization Date other than
the Maturity Date (the “applicable Amortization Date”), the product of (A) the
quotient of one divided by the number of remaining Amortization Dates, including
the applicable Amortization Date and the Maturity Date, and (B) the outstanding
principal amount of this Debenture on the applicable Amortization Date, and (ii)
with respect to the Amortization Date that is the Maturity Date, the principal
amount of this Debenture outstanding as of such Amortization Date (in each case,
as any such Amortization Amount may be reduced pursuant to the terms of this
Debenture, whether upon conversion, redemption or otherwise) together with, in
each case of clauses (i) and (ii) above, the sum of any accrued and unpaid
interest as of such Amortization Date under this Debenture.


“Amortization Date” shall have the meaning set forth in Section 2(c).


“Amortization Notice Date” shall have the meaning set forth in Section 2(c).


“Authorized Failure Shares” shall have the meaning set forth in Section
4(c)(vi).


“Amortizing Conversion Notice” shall have the meaning set forth in Section 2(c).


“Authorized Share Failure” shall have the meaning set forth in Section 4(c)(vi).


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 5(b).
 
 
2

--------------------------------------------------------------------------------

 
 
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 4(c)(v).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), (b)
the Company merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a one year period of more than one-half of the
members of the Board of Directors which is not approved by a majority of those
individuals who are members of the Board of Directors on the Original Issue Date
(or by those individuals who are serving as members of the Board of Directors on
any date whose nomination to the Board of Directors was approved by a majority
of the members of the Board of Directors who are members on the date hereof), or
(e) the execution by the Company of an agreement to which the Company  is a
party or by which it is bound, providing for any of the events set forth in
clauses (a) through (d) above.


“Company Notice Date” shall have the meaning set forth in Section 6(a).


 “Conversion” shall have the meaning ascribed to such term in Section 4.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(b).


“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Conversion Share Ratio” means as to any applicable Amortization Date (as
defined below), the quotient of (i) the number of Pre-Amortization Conversion
Shares delivered in connection with such Amortization Date divided by (ii) the
number of Post-Amortization Conversion Shares applicable to such Amortization
Date.
 
“Debenture Register” shall have the meaning set forth in Section 2(c).


“Dilutive Issuance” shall have the meaning set forth in Section 5(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).


 “Equity Conditions” means, during the period in question, (a) the Company shall
have duly honored all previous conversions and redemptions pursuant to this
Debenture, if any, (b) the Company shall have paid all liquidated damages and
other amounts owing to the Holder in respect of this Debenture, (c) the Common
Stock is trading on a Trading Market and all of the shares issuable pursuant to
the Transaction Documents are listed or quoted for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (d) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares then issuable pursuant to the Transaction Documents, (e) there is no
existing Event of Default and no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (f) the issuance
of the shares in question to the Holder would not violate the limitations set
forth in Section 4(d) herein, (g) there has been no public announcement of a
pending or proposed Fundamental Transaction or Change of Control Transaction
that has not been consummated, (h) the applicable Holder is not in possession of
any information provided by the Company that constitutes, or may constitute,
material non-public information, (i) the Company meets the current public
information requirements under Rule 144 and the Holder is able to sell its
Registrable Securities (as defined in the Registration Rights Agreement)
pursuant to Rule 144, (j) the Common Stock has traded for 10 consecutive Trading
Days with an average daily trading volume of no less than $250,000 of shares per
day, and (k) the closing price of the Common Stock has not been less than $0.25
per share for 10 Consecutive Trading Days.


“Event of Default” shall have the meaning set forth in Section 8(a).


“Forced Conversion Notice” shall have the meaning set forth in Section 4(c).


“Fundamental Transaction” shall have the meaning set forth in Section 5(e).


“Holder Notice Date” shall have the meaning set forth in Section 6(a).


“Interest Notice Period” shall have the meaning set forth in Section 2(a).
 
“Interest Payment Date” shall have the meaning set forth in Section 2(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Interest Share Amount” shall have the meaning set forth in Section 2(a).


“Late Fees” shall have the meaning set forth in Section 2(d).


“Mandatory Default Amount”  means the sum of (a) the greater of (i) the
outstanding principal amount of this Debenture, plus all accrued and unpaid
interest hereon, plus all interest that would have been earned through the one
year anniversary of the Original Issue Date if such interest has not yet
accrued, divided by the Conversion Price on the date the Mandatory Default
Amount is either (A) demanded (if demand or notice is required to create an
Event of Default) or otherwise due or (B) paid in full, whichever has a lower
Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either (x) demanded or otherwise due or (y) paid in full, whichever
has a higher VWAP, or (ii) 115% of the outstanding principal amount of this
Debenture, plus 100% of accrued and unpaid interest hereon, plus all interest
that would have been earned through the one year anniversary of the Original
Issue Date if such interest has not yet accrued, and (b) all other amounts,
costs, expenses and liquidated damages due in respect of this Debenture.


“New York Courts” shall have the meaning set forth in Section 9(d).


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Optional Redemption” shall have the meaning set forth in Section 6(a).


 “Optional Redemption Date” shall have the meaning set forth in Section 6(a).


“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).


“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).


“Optional Redemption Period” shall have the meaning set forth in Section 6(a).


“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.


“Post-Amortization Conversion Shares” means that number of shares of Common
Stock that would be required to be delivered pursuant to Section 2(c) on an
applicable Amortization Date without taking into account the delivery of any
Pre-Amortization Conversion Shares (as defined below).
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of
December 13, 2013 among the Company and the Holder and the other persons
signatory thereto, as amended, modified or supplemented from time to time in
accordance with its terms.
 
 
5

--------------------------------------------------------------------------------

 
 
“Purchase Rights” shall have the meaning set forth in Section 5(c).


“Qualified Offering” means an underwritten public offering in the United States
of at least $10,000,000 of the Company’s equity securities.  The price per share
of the Common Stock in a Qualified Offering shall be determined by (i) adding
all amounts paid or payable by the investors in the Qualified Offering for
shares of Common Stock acquired or that may be subsequently acquired pursuant to
exercisable or convertible securities (not taking into account any cashless
exercise provisions), and dividing such number by (ii) the sum of all the shares
of Common Stock that are acquired or may be acquired pursuant to exercisable or
convertible securities (not taking into account any cashless exercise
provisions) in such Qualified Offering.


“Qualified Offering Notice” shall have the meaning set forth in Section 6(a).


“Qualified Offering Notice Date” shall have the meaning set forth in Section
6(a).


“Qualified Offering Payment” shall have the meaning set forth in Section 6(a).


“Qualified Offering Redemption” shall have the meaning set forth in Section
6(a).


 “Redemption Amount” means the sum of (a) 115% of the then outstanding principal
amount of the Debenture, (b) accrued but unpaid interest, (c) if such interest
is not accrued, interest that would have been earned on the Debenture from the
Optional Redemption Date or Mandatory Redemption Date, as applicable, through
the one year anniversary of the Original Issue Date, and (d) all liquidated
damages and other amounts due in respect of the Debenture.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company and the Holder, in
the form of Exhibit B attached to the Purchase Agreement.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Holder as provided for in the Registration Rights
Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).


“Successor Entity” shall have the meaning set forth in Section 5(e).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
 
6

--------------------------------------------------------------------------------

 
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b)  if the Common Stock is then
quoted on the OTC Bulletin Board, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTC Bulletin
Board, (c) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Debentures then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.


Section 2.   Interest and Amortization.


a)         Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture at
the rate of 12% per annum.


b)         Interest Calculations. Interest shall be calculated on the basis of a
360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been
made.  Interest shall cease to accrue with respect to any principal amount
converted, provided that, the Company actually delivers the Conversion Shares
within the time period required by Section 4(c)(ii) herein.  Interest hereunder
will be paid to the Person in whose name this Debenture is registered on the
records of the Company regarding registration and transfers of this Debenture
(the “Debenture Register”).
 
 
7

--------------------------------------------------------------------------------

 
 
c)         Amortization. Beginning on the seven-month anniversary of the date of
the Original Issue Date and on the monthly anniversary of such day for each
succeeding month thereafter through and including the Maturity Date (each, an
“Amortization Date”), the Company shall pay to the Holder an amount equal to the
Amortization Amount for such Amortization Date.  At least five Trading Days
prior to each Amortization Date, the Company shall notify the Holder (the date
of each such notification, or if such notice is not timely provided, the date
such notice should have been provided, an “Amortization Notice Date”, and such
notice, an “Amortization Notice”) of whether the Amortization Amount will be
paid in cash or pursuant to an Amortizing Conversion (as defined below).  If
such notice is not timely provided, the Amortization Amount shall be paid
pursuant to an Amortizing Conversion.  No later than two (2) Trading Days after
delivery or deemed delivery (as applicable) of the applicable Amortization
Notice electing, in whole or in part, an Amortizing Conversion, the Company
shall deliver to the Holder’s account with DTC such number of shares of Common
Stock (the “Pre-Amortization Conversion Shares”) equal to the quotient of (x)
such Amortization Amount divided by (y) the lesser of (i) the Conversion Price
calculated in accordance with 4(b), and (ii) 75% of the average of the VWAP for
the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Amortization Notice Date, and as to which the Holder
shall be the owner thereof as of such time of delivery or deemed delivery (as
the case may be) of such Amortization Notice. On each Amortization Date on which
the Amortization Amount is to be paid in shares of Common Stock rather than
cash, the Company shall pay to the Holder of this Debenture the applicable
Amortization Amount due on such date by converting (each an “Amortizing
Conversion”) such Amortization Amount in accordance with Section 4(c), except
that (A) the Conversion Price shall be equal to the lesser of (i) the Conversion
Price calculated in accordance with 4(b), and (ii) 75% of the average of the
VWAP for the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Amortization Date and (B) such shares of Common Stock
shall be delivered to the Holder on the Amortization Date.  The number of shares
of Common Stock to be delivered upon such Amortizing Conversion shall be reduced
by the number of any Pre-Amortization Conversion Shares delivered in connection
with such Amortization Date. Notwithstanding the foregoing, the Company shall
not be entitled to effect an Amortizing Conversion with respect to any portion
of such Amortization Amount and shall be required to pay the entire amount of
such Amortization Amount in cash if the Equity Conditions are not true and
correct from the Amortization Notice Date through the Amortization Date, except
that the Company may still issue shares on the applicable Amortization Date in
accordance with Section 4(c) with the written consent of the Holder.  If any of
the Equity Conditions are not satisfied (or waived in writing by the Holder) on
such Amortization Date or on such date a Amortizing Conversion is not otherwise
permitted under any other provision of this Note, then the Company shall pay the
applicable Amortization Amount to the Holder within three (3) days of such
Amortization Date, by wire transfer of immediately available funds.  In
addition, if any of the Equity Conditions are not satisfied (or waived in
writing by the Holder) on such Amortization Date or on such date a Amortizing
Conversion is not otherwise permitted under any other provision of this Note,
then, at the Holder’s option, either (I) the Holder shall return any
Pre-Amortization Conversion Shares delivered in connection with the applicable
Amortization Date or (II) the applicable Amortization Amount shall be reduced by
the product of (X) the Amortization Amount applicable to such Amortization Date
multiplied by (Y) the Conversion Share Ratio. If, with respect to an
Amortization Date, the number of Pre-Amortization Conversion Shares delivered to
the Holder exceeds the number of Post-Amortization Conversion Shares with
respect to such Amortization Date, then the number of shares of Common Stock
equal to such excess shall constitute a credit against the number of shares of
Common Stock to be issued to such Holder pursuant to this Section 2(c), at the
option of the Holder, either (x) against any conversion of this Note pursuant to
Section 4 as selected by the Holder or (y) on the Maturity Date, or, if earlier,
the last Amortization Date, reducing the number of shares of Common Stock
required to be actually issued by the Company to the Holder on such date by the
amount of such excess on a share-for-share basis. The Company may elect to make
a payment of the Amortization Amount in cash to the Holder upon notice to the
Holder.  If the Company elects or is required to pay the Amortization Amount in
cash, in whole or in part, in accordance with this Section 2(c), then the amount
paid in cash on the applicable Amortization Date by wire transfer to the Holder
of immediately available funds in an amount equal to the applicable Amortization
Amount.
 
 
8

--------------------------------------------------------------------------------

 
 
d)         Late Fee.  All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted by applicable law (the “Late Fees”)
which shall accrue daily from the date such interest is due hereunder through
and including the date of actual payment in full.
 
e)         Prepayment.  Except as otherwise set forth in this Debenture in
Section 6, the Company may not prepay any portion of the principal amount of
this Debenture without the prior written consent of the Holder.


Section 3.   Registration of Transfers and Exchanges.
 
a)         Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.
 
b)         Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


c)         Reliance on Debenture Register. Prior to due presentment for transfer
to the Company of this Debenture, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.


 
9

--------------------------------------------------------------------------------

 
 
Section 4.   Conversion.
 
a)         Voluntary Conversion. At any time after the Original Issue Date until
this Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(d) hereof).  The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount and accrued interest of this Debenture to be converted and the date on
which such conversion shall be effected (such date, the “Conversion Date”).  If
no Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered
hereunder.  In the event of a partial conversion of this Debenture pursuant
hereto, the Principal amount converted shall be deducted from the Amortization
Amount(s) relating to the Amortization Date(s) as set forth in the applicable
Notice of Conversion.  No ink-original Notice of Conversion shall be required,
nor shall any medallion guarantee (or other type of guarantee or notarization)
of any Notice of Conversion form be required. To effect conversions hereunder,
the Holder shall not be required to physically surrender this Debenture to the
Company unless the entire principal amount of this Debenture, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Debenture
in an amount equal to the applicable conversion.  The Holder and the Company
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s).  The Company may deliver an objection to any Notice of
Conversion within one (1) Business Day of delivery of such Notice of
Conversion.  The Holder, and any assignee by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.
 
b)        Conversion Price.  The conversion price in effect on any Conversion
Date shall be equal to the lesser of (a) $6.36, as may be adjusted in accordance
with Section 5(a), or (b) 85% of the price per share of the Common Stock of the
first Qualified Offering after the Original Issue Date (the “Conversion Price”).
 
c)         Mechanics of Conversion.
 
i.            Conversion Shares Issuable.  The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Debenture,
plus accrued interest, plus, if such interest has not yet accrued, interest that
would have been earned from the date of the conversion through the one year
anniversary of the Original Issue Date by (y) the Conversion Price.


ii.           Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this
Debenture.  On or after the Effective Date, the Company shall use its best
efforts to deliver any certificate or certificates required to be delivered by
the Company under this Section 4(c) electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions.
 
 
10

--------------------------------------------------------------------------------

 
 
iii.          Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original
Debenture delivered to the Company and the Holder shall promptly return to the
Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Notice of Conversion.
 
iv.          Obligation Absolute; Partial Liquidated Damages.  The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder.  In the event the Holder of this Debenture shall elect to convert any or
all of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for the
benefit of the Holder in the amount of 100% of the outstanding principal amount
of this Debenture, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Holder to the extent
it obtains judgment.  In the absence of such injunction, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed
conversion.  If the Company fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(c)(ii) by the Share Delivery
Date, the Company shall pay to the Holder, in cash, as liquidated damages and
not as a penalty, for each $1,000 of principal amount being converted, $10 per
Trading Day (increasing to $20 per Trading Day on the fifth (5th) Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Share Delivery Date until such certificates are delivered or Holder rescinds
such conversion.  Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 8 hereof for the
Company’s failure to deliver Conversion Shares within the period specified
herein and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.  The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii).  For example, if the Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Debenture with respect to which the
actual sale price of the Conversion Shares (including any brokerage commissions)
giving rise to such purchase obligation was a total of $10,000 under clause (A)
of the immediately preceding sentence, the Company shall be required to pay the
Holder $1,000.  The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.
 
 
12

--------------------------------------------------------------------------------

 


vi.          Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Debenture and payment of interest on this Debenture,
each as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
Holder of the Debentures), not less than such aggregate number of shares equal
to three times the number of shares of the Common Stock as shall (subject to the
terms and conditions set forth in the Purchase Agreement) be issuable (taking
into account the adjustments and restrictions of Section 5) upon the conversion
of the then outstanding principal amount of this Debenture and accrued interest
hereunder.  The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable, and, if the Registration Statement is then effective under
the Securities Act shall be registered for public resale in accordance with such
Registration Statement (subject to such Holder’s compliance with its obligations
under the Registration Rights Agreement).
 
vii.         Insufficient Authorized Shares. If, notwithstanding Section
4(c)(v), and not in limitation thereof, at any time while any of the Notes
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Debentures at least a number of shares of Common
Stock equal to the amount specified in Section 4(c)(v) (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the applicable amount for the Debentures then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than forty-five (45) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.  In the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorized Failure Shares”), in lieu of delivering such Authorized
Failure Shares to the Holder, the Company shall pay cash in exchange for the
portion of the Debenture convertible into such Authorized Failure Shares at a
price equal to the sum of the product of (x) such number of Authorized Failure
Shares and (y) the greatest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date the Authorized Failure
Shares should have been issued pursuant to the terms of this Debenture and
ending on the date of such issuance of payment under this Section 4(c)(vi).
 
 
13

--------------------------------------------------------------------------------

 
 
viii.        Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture.  As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.


ix.           Transfer Taxes and Expenses.  The issuance of certificates for
shares of the Common Stock on conversion of this Debenture shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that, the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this
Debenture so converted and the Company shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.  The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion.


d)        Holder’s Conversion Limitations.  The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Debentures or the Warrants)
beneficially owned by the Holder or any of its Affiliates.  Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  To the extent that
the limitation contained in this Section 4(d) applies, the determination of
whether this Debenture is convertible (in relation to other securities owned by
the Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Debenture is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder.  The
Holder, upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section
4(d).  Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Company.  The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.   Certain Adjustments.
 
a)         Stock Dividends and Stock Splits.  If the Company, at any time while
this Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholder entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
 
15

--------------------------------------------------------------------------------

 
 
b)        Subsequent Equity Sales.  If, at any time while this Debenture is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced by multiplying the
Conversion Price by a fraction of which the denominator shall be the number of
shares of the Common Stock outstanding on the date of Dilutive Issuance plus the
number of additional shares of Common Stock issued in the Dilutive Issuance, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of Dilutive Issuance plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
delivery to the Company in full of all consideration payable upon exercise of
any such Common Stock Equivalents) would purchase at the VWAP on such date of
Dilutive Issuance.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance.  If the Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, the Company shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. The
Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.
 
 
16

--------------------------------------------------------------------------------

 
 
c)         Subsequent Rights Offerings.  If the Company, at any time while the
Debenture is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to the Holder) entitling them to subscribe for or
purchase warrants, securities or other property pro rata to all or substantially
all of the record holders of any class of Common Stock (the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Debenture (without taking into account any
limitations or restrictions on the convertibility of this Debenture) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Beneficial Ownership Limitation, then the Holder shall not be
entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the Holder until such time, if ever, as its right thereto would not result
in the Holder exceeding the Beneficial Ownership Limitation).
 
d)         Pro Rata Distributions. If the Company, at any time while this
Debenture is outstanding, shall distribute to all Holder of Common Stock (and
not to the Holder) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
other than the Common Stock (which shall be subject to Section 3(b)), then in
each such case the Conversion Price shall be adjusted by multiplying the
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness or rights or warrants so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock.  Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.
 
 
17

--------------------------------------------------------------------------------

 
 
e)         Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which Holder
of Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the Holder of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction
(without regard to any limitation in Section 4(d) on the conversion of this
Debenture), the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Debenture is convertible immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 4(d) on the
conversion of this Debenture).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Debenture
following such Fundamental Transaction.  The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Debenture and the other Transaction Documents (as defined in
the Purchase Agreement) in accordance with the provisions of this Section 5(e)
and shall, at the option of the holder of this Debenture, deliver to the Holder
in exchange for this Debenture a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Debenture
which is convertible for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon conversion of this Debenture (without
regard to any limitations on the conversion of this Debenture) at the closing of
such Fundamental Transaction, and with a conversion price which applies the
conversion price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such conversion price being for the
purpose of protecting the economic value of this Debenture immediately prior to
the consummation of such Fundamental Transaction). Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Debenture and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Debenture and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.
 
 
18

--------------------------------------------------------------------------------

 
 
f)         Calculations.  All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.


g)         Notice to the Holder.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.           Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all Holder of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholder of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least fifteen (15) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the Holder of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holder of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to convert this Debenture during the 20-day period commencing on the
date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 6.           Redemption and Forced Conversion.


a)         Optional Redemption at Election of Company.  Subject to the
provisions of this Section 6(a), the Company may deliver a notice to the Holder
(an “Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Optional Redemption Notice Date”) of its irrevocable election to
redeem some or all of the then outstanding principal amount of this Debenture
for cash in an amount equal to the Redemption Amount on the 10th Trading Day
following the Optional Redemption Notice Date (such date, the “Optional
Redemption Date”, such 10 Trading Day period, the “Optional Redemption Period”
and such redemption, the “Optional Redemption”); provided that the Company may
only provide notice of such redemption if the Equity Conditions are true and
correct as of the date of the Notice.


b)        Optional Redemption Procedure.  The payment of cash pursuant to an
Optional Redemption shall be payable on the Optional Redemption Date.  If any
portion of the payment pursuant to an Optional Redemption shall not be paid by
the Company by the applicable due date, interest shall accrue thereon at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
by applicable law until such amount is paid in full.  Notwithstanding anything
herein contained to the contrary, if any portion of the Optional Redemption
Amount remains unpaid after such date, the Holder may elect, by written notice
to the Company given at any time thereafter, to invalidate such Optional
Redemption, ab initio. The Holder may elect to convert the outstanding principal
amount and accrued interest of the Debenture pursuant to Section 4 prior to
actual payment in cash for any redemption under this Section 6 by the delivery
of a Notice of Conversion to the Company.
 
 
20

--------------------------------------------------------------------------------

 
 
c)         Redemption on Qualified Offering.  In the event the Company completes
a Qualified Offering while this Debenture remains outstanding, the Company shall
deliver a notice to the Holder (a “Qualified Offering Notice” and the date such
notice is deemed delivered hereunder, the “Qualified Offering Notice Date”) of
the completion of such Qualified Offering.  Within ten days of the Qualified
Offering Notice Date, (i) the holder may provide notice to the Company (the date
such notice is delivered hereunder, the “Holder Notice Date”) of its intention
to receive the Qualified Offering Payment (as defined below) in exchange for the
redemption of an amount of this Debenture equal to or less than the Qualified
Offering Payment, and (ii) the Company may provide notice to the Holder (the
date such notice is delivered hereunder, the “Company Notice Date”) of its
intention to force the redemption of an amount of this Debenture equal to or
less than the Qualified Offering Payment, provided that the Company may only
provide notice of such redemption if the Equity Conditions are true and correct
as of the date of the Notice and as of the closing date of such redemption (each
a “Qualified Offering Redemption”).   The “Qualified Offering Payment” is equal
to the lesser of (i) 50% of the Redemption Amount of this Debenture and (ii) (a)
50% of the of the gross proceeds of the Qualified Offering multiplied by (b)(x)
the Redemption Amount of this Debenture, divided by (y) the Redemption Amount of
all Debentures issued pursuant to the Purchase Agreement.
 
d)         Qualified Offering Redemption Procedure.  The payment of cash
pursuant to a Qualified Offering Redemption shall be payable (i) with respect to
a Qualified Offering Redemption requested by the Holder, on a date specified in
the notice, but not less than ten days after the Holder Notice Date nor more
than 45 days after the Holder Notice Date, and (ii) with respect to a Qualified
Offering Redemption requested by the Company, on a date specified in the notice,
but not less than ten days after the Company Notice Date nor more than 45 days
after the Company Notice Date.  If any portion of the payment pursuant to an
Qualified Offering Redemption shall not be paid by the Company by the applicable
payment date, interest shall accrue thereon at an interest rate equal to the
lesser of 18% per annum or the maximum rate permitted by applicable law until
such amount is paid in full.  The Holder may elect to convert the outstanding
principal amount and accrued interest of the Debenture pursuant to Section 4
prior to actual payment in cash for any redemption under this Section 6 by the
delivery of a Notice of Conversion to the Company.


e)         Forced Conversion.  Subject to the provisions of this Section 6(e),
beginning on the six month anniversary of the Original Issue Date, the Company
may deliver a notice to the Holder (a “Forced Conversion Notice) of its
irrevocable election to force the Holder to convert all, but not less than all,
of the amounts outstanding under this Debenture into shares of the Company’s
Common Stock at the applicable Conversion Price.  The Company may only elect to
provide a Forced Conversion Notice to the Holder in the event that the (i) the
Equity Conditions are true and correct from the date of the Forced Conversion
Notice through the closing date of the forced conversion, and (ii) the Common
Stock is trading at 150% of the Conversion Price for 30 consecutive Trading Days
with an average daily trading volume of no less than $1,000,000 of share per
day.  The Holder shall convert this Debenture pursuant to the provisions of
Section 4 of this Debenture within five Trading Days after receiving the Forced
Conversion Notice.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 7.   Negative Covenants. As long as any portion of this Debenture
remains outstanding, unless the Holder of at least 50% in principal amount of
the then outstanding Debentures shall have otherwise given prior written
consent, the Company shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly:


a)         amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;


b)         pay cash dividends or distributions on any equity securities of the
Company;


c)        enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or


d)        enter into any agreement with respect to any of the foregoing.
 
Section 8.           Events of Default.


a)         “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):


i.            any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to the
Holder on any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within 3 Trading Days;
 
ii.           the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any other Holder to the Company and (B)
10 Trading Days after the Company has become aware of such failure;


iii.          a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall have been
declared under (A) any of the Transaction Documents or (B) any other material
agreement, lease, document or instrument to which the Company or any Subsidiary
is obligated (and not covered by clause (vi) below);
 
 
22

--------------------------------------------------------------------------------

 
 
iv.         any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
shall be untrue or incorrect in any material respect as of the date when made or
deemed made;


v.          the Company or any Significant Subsidiary (as such term is defined
in Rule 1-02(w) of Regulation S-X)  shall be subject to a Bankruptcy Event;
 
vi.         the Company or any Subsidiary shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $150,000, whether such indebtedness
now exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;


vii.        the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;


viii.       the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


ix.          the Company does not meet the current public information
requirements under Rule 144 in respect of the Registrable Securities (as defined
under the Registration Rights Agreement);
 
x.           if, during the Effectiveness Period (as defined in the Registration
Rights Agreement), the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement for a period of more than 20 consecutive Trading Days or
30 non-consecutive Trading Days during any 12 month period unless it is pursuant
to an Allowable Grace Period (as defined in the Registration Rights Agreement);
 
 
23

--------------------------------------------------------------------------------

 
 
xi.          the Company shall fail for any reason to deliver certificates to a
Holder prior to the fifth Trading Day after a Conversion Date pursuant to
Section 4(c) or the Company shall provide at any time notice to the Holder,
including by way of public announcement, of the Company’s intention to not honor
requests for conversions of any Debentures in accordance with the terms hereof;
and


xii.         any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $250,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.


b)        Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, plus all interest that would have been earned through the one year
anniversary of the Original Issue Date if such interest has not yet accrued,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount and shall become convertible
into shares of Common Stock at the lesser of (i) the Conversion Price, and (ii)
70% of the average VWAP for the five Trading Days in the preceding twenty
Trading Days that have the lowest VWAP during such period.  Commencing 5 days
after the occurrence of any Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at an interest rate equal to the lesser of 18% per annum or the maximum rate
permitted under applicable law.  Upon the payment in full of the Mandatory
Default Amount, the Holder shall promptly surrender this Debenture to or as
directed by the Company.  In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable
law.  Such acceleration may be rescinded and annulled by Holder at any time
prior to payment hereunder and the Holder shall have all rights as a holder of
the Debenture until such time, if any, as the Holder receives full payment
pursuant to this Section 8(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.


Section 9.           Miscellaneous.


a)         Notices.  Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section 9(a).  Any and
all notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to the Holder at the
facsimile number or address of the Holder appearing on the books of the Company,
or if no such facsimile number or address appears on the books of the Company,
at the principal place of business of the Holder, as set forth in the Purchase
Agreement.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on any date, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.
 
 
24

--------------------------------------------------------------------------------

 
 
b)        Nasdaq.  The Company shall not be obligated to issue any shares of
Common Stock upon conversion of this Note, and the Holder of this Note shall not
have the right to receive upon conversion of this Note any shares of Common
Stock, if the issuance of such shares of Common Stock (taken together with any
prior issuance of such shares upon the conversion of the Notes or otherwise
pursuant to the terms of the Notes and the Shares issued pursuant to the
Securities Purchase Agreement) would exceed the aggregate number of shares of
Common Stock which the Company may issue upon conversion of the Notes without
breaching the Company’s obligations under the rules or regulations of the Nasdaq
Capital Market (the “Exchange Cap”), except that such limitation shall not apply
in the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the Nasdaq Capital Market for issuances of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder.  Until such approval or written
opinion is obtained, no purchaser of the Notes pursuant to the Purchase
Agreement (the “Purchasers”) shall be issued in the aggregate, upon conversion
of Notes, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the principal
amount of Notes issued to such Purchaser pursuant to the Purchase Agreement and
the denominator of which is the aggregate principal amount of all Notes issued
to the Purchasers as of the last Closing pursuant to the Purchase Agreement
(with respect to each Purchaser, the “Exchange Cap Allocation”).  In the event
that any Purchaser shall sell or otherwise transfer any of such Purchaser's
Notes, the transferee shall be allocated a pro rata portion of such Purchaser's
Exchange Cap Allocation with respect to the portion of this Note so transferred,
and the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee.  Upon conversion in full of a holder’s Notes, the difference (if
any) between such holder’s Exchange Cap Allocation and the number of shares of
Common Stock actually issued to such holder upon such holder's conversion in
full of such Notes shall be allocated to the respective Exchange Cap Allocations
of the remaining holders of Notes on a pro rata basis in proportion to the
shares of Common Stock underlying the Notes then held by each such holder.  In
the event that the Company is prohibited from issuing any shares of Common Stock
pursuant to this Section 9(b) (the “Exchange Cap Shares”), in lieu of issuing
and delivering such Exchange Cap Shares to the Holder, the Company shall pay
cash to the Holder in exchange for the cancellation of such conversion amount of
this Note convertible into such Exchange Cap Shares at a price equal to the sum
of (x) the product of (A) such number of Exchange Cap Shares and (B) the
greatest closing price of the Common Stock on any Trading Day during the period
commencing on the date the Holder delivers the applicable Conversion Notice with
respect to such Exchange Cap Shares to the Company and ending on the date
immediately preceding the date of such payment under this Section 9(b) and (y)
to the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Exchange Cap Shares, any brokerage commissions and other out-of-pocket expenses,
if any, of the Holder incurred in connection therewith.
 
 
25

--------------------------------------------------------------------------------

 
 
c)         Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed.  This Debenture is a
direct debt obligation of the Company.  This Debenture ranks pari passu with all
other Debentures now or hereafter issued under the terms set forth herein.
 
d)         Lost or Mutilated Debenture.  If this Debenture shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Debenture, or in lieu
of or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.


e)         Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof.  Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholder, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Debenture, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.
 
 
26

--------------------------------------------------------------------------------

 
 
f)         Amendments; Waiver.  No provision of this Debenture may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by each of the Company and the Holder or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  Any waiver by the Company or the Holder of a breach of any provision of
this Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion.
 
g)        Severability.  If any provision of this Debenture is invalid, illegal
or unenforceable, the balance of this Debenture shall remain in effect, and if
any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.  If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
 
27

--------------------------------------------------------------------------------

 
 
h)        Successors and Assigns.  The terms and conditions of this Debenture
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Company may not assign this note or delegate any of
its obligations hereunder without the written consent of the Holder. The Holder
may assign this Debenture and its rights hereunder at any time without consent
of Company.


i)         Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


j)         Headings.  The headings contained herein are for convenience only, do
not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.


*********************

 
(Signature Pages Follow)
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.



  INTERCLOUD SYSTEMS, INC.        
By:
     
Name:   Lawrence M. Sands
Title:     Senior Vice President and Corporate Secretary
Facsimile No. for delivery of Notices: (561) 988-2370

 
 
29

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 12% Convertible
Debenture due 2015 of InterCloud Systems, Inc., a Delaware corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below.  If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


In the event of a partial Conversion, Amortization Dates from which Amortization
Amount is to be deducted:


Conversion calculations:
 

 
Date to Effect Conversion:


Principal Amount of Debenture to be Converted:


Number of shares of Common Stock to be issued:

 
 
Signature:


Name:


Address for Delivery of Common Stock Certificates:


Or


DWAC Instructions:


Broker No:                                                                 
Account No:                                                              

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


CONVERSION SCHEDULE


The 12% Convertible Debentures due 2015 in the aggregate principal amount of
$____________ are issued by InterCloud Systems, Inc., a Delaware
corporation. This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.


Dated:


 
Date of Conversion
(or for first entry,
Original Issue Date)
 
Amount of
Conversion
Aggregate
Principal
Amount
Remaining
Subsequent to
Conversion
(or original
Principal
Amount)
 
Company Attest
               
 
                                                     

 
 
 

--------------------------------------------------------------------------------